ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 7 January 2022 for the application filed 31 July 2019 which claims foreign priority to EP18306484.9 filed 13 November 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 24 January 2022 as follows: 
Claim 1: line 12 “a valve mechanism…”
Claim 4: line 4 “regulation mechanism further 
Claim 5: line 4 “which in turn opens the valve 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 7 January 2022, with respect to claims 1, 4-6, and 8-13 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 4-6, and 8-13have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, and 8-13are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an aircraft door, a door actuator, an inflatable evaluation aid arranged to be released when the door opens in an emergency, and a gas distribution assembly system connected to the inflatable evacuation aid, the assembly system comprising: a single common gas supply; and a valve mechanism for controlling distribution of gas from the common supply between the door actuator and the inflatable evacuation aid based on the door opening position; wherein the valve mechanism is configured to direct gas to flow from the gas supply to the door actuator to open the door in a first phase and to subsequently direct gas to flow from the gas supply to the inflatable evacuation aid in a second phase, to inflate the inflatable evacuation aid; and wherein the valve mechanism directs gas to flow to the inflatable evacuation aid in response to the door reaching a predetermined angle of opening” in combination with the rest of the limitations in the claim.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        24 January 2022